Citation Nr: 0332468	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  99-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, and was a prisoner of the German Government from 
September 1944 to May 1945.  He died in October 1998.  The 
appellant is the veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  Following 
the appellant's timely appeal, the Board remanded the case 
back to the RO in May 2001.  The case has now been returned 
to the Board for further review.  


REMAND

The appellant contends that the veteran died as a result of 
maltreatment while being held as a prisoner of war (POW) by 
the German Government during World War II.  The appellant, 
the veteran's widow, contends that the veteran's service-
connected post-traumatic stress disorder (PTSD), evaluated as 
50 percent disabling at the time of the veteran's death, in 
combination with other service-connected disabilities 
materially hastened his death.  In addition the appellant 
asserts that the veteran experienced swelling in his lower 
extremities while a POW, and that such symptomatology was 
indicative of ischemic heart disease which is presumptively 
associated with internment as a POW.  

The record reflects that the veteran was held as a POW of the 
German Government from September 1944, after having been 
wounded in action.  He was liberated by Allied forces in May 
1945.  His death certificate discloses that he died on 
October [redacted], 1998, of cardio-respiratory arrest, due to or as 
a consequence of progressive respiratory insufficiency, due 
to metastatic adenocarcinoma of the lung of four years' 
duration.  Other significant conditions listed as 
contributing to death, but not resulting in the underlying 
cause, included arterioscerotic cardiovascular disease 
(ASCVD), chronic obstructive pulmonary disease (COPD), 
esophageal stricture, and malnutrition.  

At the time of the veteran's death, service connection was in 
effect for an anxiety disorder with dysthymia and features of 
PTSD, evaluated as 50 percent disabling; residuals of 
frostbite of the feet, evaluated as 30 percent disabling; 
residuals of a left thigh wound with knee damage, evaluated 
as 10 percent disabling, and residuals of wounds to the right 
lower leg, assigned a noncompensable evaluation.  A combined 
70 percent disability evaluation had been in effect from May 
2, 1996.  In addition, by a November 1996 rating decision, 
the veteran was granted a total disability rating due to 
individual unemployability (TDIU), effective from April 10, 
1992.  

As noted, in May 2001, the Board remanded the case back to 
the RO for additional development consistent with the 
enhanced notice and duty to assist requirements as set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In particular, the RO 
was directed to refer the veteran's claims file back to an 
appropriate medical specialist for review in order to obtain 
an opinion as to whether it was at least as likely as not 
that any of the veteran's service-connected disabilities, 
either separately or in combination with each other, 
materially hastened or contributed to his death.  The 
examiner was further requested to offer an opinion as to 
whether or not the veteran may have suffered from any of the 
diseases presumptively associated with the veteran's status 
as a former POW, including ischemic heart disease, listed 
under 38 C.F.R. § 3.309(c).  

Pursuant to the directives contained in the Board's May 2001 
Remand, the veteran's claims file was referred to a VA 
physician for review in December 2001.  The physician 
indicated that he had reviewed the evidence contained within 
the claims file, and concluded that the veteran died of 
metastatic adenocarcinoma of the lung as the major cause of 
death.  He further stated that the veteran would have died of 
that disease with or without any other contributing 
conditions.  According to the examiner, there was no evidence 
of record that hypertension from the veteran's psychiatric 
disorder could have led to a stroke, or ischemic heart 
disease which would have resulted from beri-beri he sustained 
as a POW.  The reviewing physician offered that there was 
evidence to support the veteran's psychiatric disorder and 
beri-beri, but not the consequences of ischemic heart disease 
or of hypertension, which was the mechanism connecting 
psychiatric disorders to arteriosclerotic cardiovascular 
disease.  

The Board observes and the record reflects that the veteran's 
terminal treatment records were not obtained until December 
2002 and January 2003, approximately one year after the VA 
physician's review of the evidence contained in the veteran's 
claims file.  The appellant's service representative has 
argued that the VA reviewing physician failed to address 
whether or not any of the veteran's service-connected 
disabilities either hastened or materially contributed to the 
veteran's cause of death, notwithstanding the actual cause of 
death, listed as metastatic adenocarcinoma of the lungs.  In 
addition, the service representative argued that the notice 
provided to the appellant, outlining what evidence was 
necessary to substantiate her claim, what evidence she was 
responsible for providing, and what evidence the VA would 
attempt to obtain, was deficient as well.  

Therefore, the Board finds that in order to ensure that all 
due process requirements as set forth in the VCAA have been 
met, further evidentiary development must be undertaken.  
Initially, the Board notes that all relevant medical evidence 
pertaining to the veteran's treatment for his terminal 
illness appears to have been obtained, and it is therefore 
unnecessary to require the RO to attempt to obtain additional 
medical evidence.  The RO should, however, first provide the 
appellant with appropriate notice of all potential claims or 
causes of action she may wish to pursue regarding the issue 
of entitlement to service connection for the cause of the 
veteran's death.  In addition, the RO must ensure that the 
appellant is advised of what evidence she is responsible for 
providing, and what evidence the VA will attempt to obtain.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran's claims file must again be referred to an 
appropriate medical specialist for review in order to 
determine if it is at least as likely as not that any of the 
veteran's service-connected disabilities either hastened or 
materially contributed to the veteran's death.  The reviewing 
physician should be provided a copy of the provisions of 
38 C.F.R. § 3.312 (2003), and address those provisions in the 
medical report.  Upon completion of the foregoing, the RO 
should readjudicate the appellant's claim for service 
connection for the cause of the veteran's death.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must ensure that all notice 
and duty to assist provisions as 
contained in the VCAA have been met.  To 
that end, the RO should provide the 
appellant with notice of what potential 
causes of action she might wish to pursue 
regarding her claim for service 
connection for the cause of the veteran's 
death.  The appellant should be advised 
of the evidence needed to substantiate 
her claim, and of what evidence she is 
responsible for providing and what 
evidence the VA will attempt to obtain.  

2.  The veteran's claims file should be 
referred to an appropriate medical 
specialist for review.  The examiner is 
requested to review the pertinent medical 
evidence contained in the veteran's 
claims file as well as the contentions 
advanced by the appellant and her service 
representative.  The examiner is 
requested to review the provisions of 
38 C.F.R. § 3.312 (2003), and address 
those provisions in the medical report.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any of the veteran's 
service-connected disabilities, either 
separately, or in combination with each 
other, materially or substantially 
hastened or contributed to the veteran's 
death.  A complete rationale for all 
opinions expressed must be included in 
the typewritten examination report, and 
all opinions offered must be reconciled 
with any other relevant medical opinion 
of record.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death on the basis 
of all available evidence.  If the 
decision remains unfavorable to the 
appellant, she and her service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The appellant and her service 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




